 

EXHIBIT 10.8

 

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT, dated as of March 31, 2016 (this “Termination
Agreement”) is entered into by and among Primerica Life Insurance Company, a
Massachusetts life insurance company (“PLIC”) and Prime Reinsurance Company,
Inc. a Vermont special purpose financial captive insurance company (“Prime Re”
and together with PLIC, the “Parties” and each a “Party”).

WHEREAS, PLIC and Prime Re have entered into that certain Monitoring and
Reporting Agreement, dated as of March 31, 2010 (the “Agreement”);

WHEREAS, PLIC, Prime Re, Swiss Re Life & Health America Inc. a life insurance
company domiciled under the laws of Missouri, and Pecan Re Inc., a special
purpose financial insurance company organized under Section 6048f of Title 8 of
the Vermont Statutes Annotated are parties to the Transaction Cooperation
Agreement, dated as of January 25, 2016;

WHEREAS, PLIC and Prime Re, have entered into that certain 80% Coinsurance
Agreement, dated as of March 31, 2010, as amended, supplemented, novated or
otherwise modified from time to time (the “80% Coinsurance Agreement”);

WHEREAS, PLIC and Prime Re, have entered into that certain 10% Coinsurance
Agreement, dated as of March 31, 2010, as amended, supplemented, novated or
otherwise modified from time to time (the “10% Coinsurance Agreement”);

WHEREAS, the Parties hereto desire to terminate the Agreement on the terms and
subject to the conditions set forth herein; and

NOW THEREFORE, in consideration of the premises set forth above and of the
respective covenants, agreements, representations and warranties of the Parties
herein contained in the Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1

 

--------------------------------------------------------------------------------

 

ARTICLE I

TERMINATION; MUTUAL RELEASE

Section 1.1Definitions.  Capitalized terms used and not defined in this
Termination Agreement have the respective meanings assigned to them in the
Agreement.

Section 1.2Termination of the Agreement.  Subject to the terms and conditions of
this Termination Agreement, the Agreement is hereby terminated as of the date
first written above (the “Termination Date”). From and after the Termination
Date, the Agreement will be of no further force or effect, and the rights and
obligations of each of the Parties thereunder shall terminate.

Section 1.3Mutual Release.  In consideration of the covenants, agreements and
undertakings of the Parties under this Termination Agreement, PLIC and Prime Re,
each on behalf of itself and its respective present and former parents,
subsidiaries, affiliates, officers, directors, shareholders, members, successors
and assigns (collectively, “Releasors”) hereby releases, waives and forever
discharges the other Party and its respective present and former, direct and
indirect, parents, subsidiaries, affiliates, employees, officers, directors,
shareholders, members, agents, representatives, permitted successors and
permitted assigns (collectively, “Releasees”) of and from any and all actions,
causes of action, suits, losses, liabilities, rights, debts, dues, sums of
money, accounts, reckonings, obligations, costs, expenses, liens, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands, of every kind and nature whatsoever, whether now known or unknown,
foreseen or unforeseen, matured or unmatured, suspected or unsuspected, in law,
admiralty or equity (collectively, “Claims”), which any of such Releasors ever
had, now have, or hereafter can, shall, or may have against any of such
Releasees for, upon, or by reason of any matter, cause, or thing whatsoever from
the beginning of time through the date of this Termination Agreement arising out
of or relating to the Agreement, except for any Claims relating to rights and
obligations preserved by, created by or otherwise arising out of this
Termination Agreement or Section 21.1 of the 80% Coinsurance Agreement and the
10% Coinsurance Agreement regarding Confidential Information (as defined
therein).

ARTICLE II

MISCELLANEOUS

Section 2.1Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns. This Agreement may not be assigned by the parties hereto
without the requirement of the consent of the other party, which consent shall
not be unreasonably withheld, delayed or conditioned.

Section 2.2Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts, without
regard to the choice of law principles thereof.

2

 

--------------------------------------------------------------------------------

 

Section 2.3Amendment; Counterparts. This Agreement may not be amended without
the prior written consent of all Parties hereto.  This Agreement may be executed
in one or more counterparts, each of which together shall be deemed an original,
but all of which together shall constitute one and the same instrument. 

[Signature pages follow]

 

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Termination Agreement as of
the date first above written.

PRIME REINSURANCE COMPANY



 

By:

/s/ Reza Shah

Name:

Reza Shah

Title:

Chief Executive Officer

 

 

PRIMERICA LIFE INSURANCE COMPANY




By:

/s/ Dan Settle

Name:

Dan Settle

Title:

Executive Vice President

 

[Signature Page to Termination Agreement]